Citation Nr: 0032642	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



REMAND

The veteran had active duty from January 1977 to June 1977.

The instant appeal arose from a January 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for a mental condition.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board hereby informs the veteran that in order to 
substantiate her claim, it is necessary that the record 
contain competent evidence which shows that a current mental 
disorder was incurred in service or that a current psychosis 
was manifest to a compensable degree within one year of 
service.  The veteran reported in a February 1999 written 
statement that she "went to the chaplain two or three times 
a week to receive treatment . . . ."  In November 1998 the 
available requested service medical records were associated 
with the claims folder.  In July 1999 the veteran's entire 
personnel file was associated with the claims folder.  There 
is no evidence in these records of treatment by a chaplain.  
If the veteran believes there are other relevant records 
pertaining to her service, she is hereby advised to furnish 
the VA with information sufficient to locate such records.

The Board also notes that the veteran reported treatment at 
Windwood Hospital, NW Regional Hospital, and Coosa Valley 
Mental Health.  The available private treatment records show 
that she was an inpatient at Windwood Hospital around October 
1996 and that she was a resident at NW Regional Hospital in 
April 1988.  She was informed by letter dated in November 
1998 that in order for the VA to develop these records, she 
was required to provide the full addresses, including street 
number and zip code, of the aforementioned facilities.  To 
date, she has not done so.  She is advised that VA is not 
required to develop records which have not been adequately 
identified by the claimant.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A)

The veteran has also asserted that she received post-service 
treatment for her psychiatric disability as early as 
September 1977, three months after her discharge from 
service.  The earliest date of private treatment records 
associated with the claims folder is 1983, and the physician 
who provided those records, G. G. Davidson, M.D., was 
requested to furnish all records in his possession which 
pertained to the veteran's treatment.  If the veteran 
believes there are other relevant records pertaining to her 
reported post-service treatment beginning in 1977, she is 
hereby advised to furnish the VA with information sufficient 
to locate such records.

In light of the fact that the service medical records show 
treatment with Librium for a nervous condition, diagnosed as 
a personality disorder; a letter from P. D. Shannon, M.D., 
dated in September 1999 indicates that the veteran has been 
treated for nerves since 1977; and current private medical 
evidence shows that the veteran is diagnosed with 
schizophrenia, a psychotic disorder, and is treated with 
Librium, among other medications, the Board finds that a VA 
examination to determine the etiology of any currently 
diagnosed psychiatric disorder is warranted.

The veteran is notified that it is her responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should express an opinion as to:

a.  Whether it is at least as likely 
as not that schizophrenia, or any 
other psychiatric disorder diagnosed 
by the examiner, was incurred in 
service; and 

b.  Whether it is at least as likely 
as not that schizophrenia, or any 
other psychosis diagnosed by the 
examiner, was manifested to a 
compensable degree within one year 
of the veteran's discharge from 
service in June 1977.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



